department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no legend taxpayer a spouse b plan x state y dear this is in response to your letter dated date submitted by your personal representative in which you request a ruling that a security_interest pursuant to a martial settlement agreement between you and your spouse is an assignment permitted under sec_401 of the code taxpayer a and spouse b are in the process of completing a divorce in state y pursuant to the martial settlement agreement incorporated into the judgment for dissolution of marriage between taxpayer a and spouse b the following transactions are to occur the sum of dollar_figure from taxpayer's a account in plan x will be transferred to spouse b as her sole and separate_property to be distributed and rolled over into an individual_retirement_account pursuant to aqdro the qdro was entered on the balance of taxpayer a’s account in the plan is to be taxpayer a’s sole and separate_property spouse b is to receive a security_interest in taxpayer a’s remaining interest in plan x to secure taxpayer a’s obligation to spouse b under the judgment for dissolution of marriage between taxpayer a and spouse b the assignment of the security_interest in paragraph above will occur pursuant to a second qdro not yet drafted plan x received a favorable determination_letter from the internal_revenue_service dated date on its status as a qualified_plan under sec_401 of the code based on the above facts and representations your authorized representative has requested a ruling that the creation of the security_interest as described in paragraph above is an assignment permitted pursuant to sec_401 of the code sec_401 of the code provides in general that a_trust shall not constitute a qualified_trust unless the plan of which the trust is a part provides that benefits provided under the plan may not be assigned or alienated however code sec_401 provides a special rule for q dros code sec_401 provides that subparagraph a shall apply to the creation assignment or recognition of a right to any benefit payable with respect to a domestic_relations_order except that subparagraph a shall not apply if the order is determined to be a qdro under sec_1_401_a_-13 of the income_tax regulations the term _ assignment includes any direct or indirect arrangement whether revocable or irrevocable whereby a party acquires from a participant or beneficiary a right or interest enforceable against the plan in or to all or any part of a plan benefit payment which is or may become payable to the participant or beneficiary sec_1 a -1 g of the regulations provides in relevant part that the term qdro has the meaning set forth in sec_414 of the code sec_414 of the code provides that for purposes of sec_414 and sec_401 of the code the term qdro means a domestic_relations_order i which creates or recognizes the existence of an alternate payee's right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan and ii with respect to which the requirements of paragraphs and are met paragraph of code sec_414 provides that the order must clearly specify certain facts these facts include a the names and addresses of the participant and each alternative payee b the amount or percentage or manner of determining the amount or percentage to be paid_by the plan to each alternate_payee c the number of payments or period to which the order applies and d each plan to which the order applies paragraph of code sec_414 provides that the order may not alter the amount form etc of benefits under the plan the order may not a require a plan to provide any type or form of benefit or any option not otherwise provided under the plan b require a plan to provide increased benefits or c require payment of benefits to an alternate_payee which are required to be paid to another alternate_payee under another qdro however clause a of code sec_414 is subject_to an exception for certain payments made before a participant has separated from service but after the participant has attained the earliest_retirement_age as defined in code sec_414 in addition sec_1 a -13 g of the regulations provides for a waiver of certain distribution_requirements when a payment is made pursuant to a qdro under sec_414 of the code the term domestic_relations_order means in relevant part any judgement which i relates to the provision of marital property rights to a spouse or former spouse of a participant and ii is made pursuant to a state domestic relations law including a community_property law code sec_414 in relevant part defines alternate_payee to include any spouse or former spouse of a plan participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the participant's plan benefit you have asked whether the security arrangement described in paragraph above in which a security_interest is placed against taxpayer a's remaining interest in plan x in accordance with the terms of a qdro is an assignment permitted under sec_401 of the code sec_1_401_a_-13 ii of the regulations defines assignment broadly to include any indirect arrangement whereby a party such as spouse b acquires from a participant such as taxpayer a a right enforceable against the plan in all or any part of a plan benefit payable to the participant accordingly the security arrangement described in paragraph above constitutes an assignment of the sort normally proscribed by code sec_401 code sec_401 however provides that an assignment normally proscribed by sec_401 will be permitted if the assignment is made pursuant to a domestic_relations_order which is determined to be a qdro whether a domestic_relations_order is a qdro is determined under sec_414 of the code the martial settlement agreement that is part of the judgment for dissolution of marriage is a domestic_relations_order which has assigned to an alternate_payee spouse b as security for her share in the martial property a security_interest in the remaining portion of the benefits payable under plan x with respect to taxpayer a pursuant to a qdro that is not yet drafted you have represented that you will seek to enter as the qdro required by the martial settlement agreement an order which incorporates inter alia the terms of the security_interest described in paragraph in order to be a qdro the order sought must also meet the requirements of paragraphs and of code sec_414 thus you represent that the order will be a domestic_relations_order which assigns to an alternate_payee a right to receive a portion of a participant's plan benefit and an order which meets the terms of paragraphs and of code sec_414 accordingly the security_interest described in paragraph above constitutes an assignment which will be incorporated in a qdro because it will be an assignment of a right pursuant to a qdro it will be an assignment that is permitted under code sec_401 a b accordingly we rule that the creation of the security_interest in taxpayer a’s interest in plan x as described in paragraph above will be an assignment permitted pursuant to code sec_401 this ruling is premised on the assumption that the order incorporating the terms of paragraph above will be determined to be a qdro this ruling is further premised on the assumption that plan x is qualified under code sec_401 and that the related trust is tax-exempt under code sec_501 at all times relevant to the transactions described above this ruling expresses no opinion regarding the qualified status of plan x under code sec_401 upon the distribution of dollar_figure from the plan to the spouse b pursuant to paragraph above the original of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you or your authorized representative have any questions with regard to this letter please contact sincerely yours alan pipkin fe employee_plans technical group enclosures deleted copy of letter_ruling form_437
